DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 12-15, 17-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reyner (US Patent 6,052,144).
For claim 1:  Reyner teaches a liner-less label printer pre-feed system (see Fig. 1) comprising: an idler roller 44 (see column 4, lines 20-30, idler rollers 44, 44); a drive roller 42 (see column 4, lines 20-30, driven roller 44) having a first contact surface aligned with a second contact surface of the idler roller to form a nip (see Fig. 1), the nip configured to receive label stock 200 from an associated roll 22 (see Fig. 1); a motor (see column 4, lines 20-30, motor 46 driving roller 40) configured to rotate the drive roller 40 wherein the drive roller 40 drives a counter rotation of the idler roller 42 so as to move the label stock 200 through the nip and to an associated label printer 60 (see Fig. 1); a sensor 150 configured to determine slackness of the label stock when disposed between the nip and a label printer (see column 4, lines 35-50); and a controller configured to control a speed of the motor to maintain the label stock within a preselected slackness range (column 5, lines 40-62, suitable computer circuit controlling the function to maintain the size of the slack loop and thus the slack in the desired range).
For claim 8:  Reyner as applied to claim 1 above teaches the limitations of claim 8 in routine operation, in particular: receiving label stock 200 into a nip between a drive roller 42 and an idler roller 44 (see Fig. 1); rotating the drive roller 42 to move label stock 200 through the nip cooperatively with the idler roller 44 urged by the drive roller to counter rotate at the nip and feed the label stock to an associated label printer 60; determining a slackness of the label stock between the nip and a label printer (see column 4, lines 35-50); and adjusting a rotation speed of the drive roller in accordance with a determined slackness (column 5, lines 40-62, suitable computer circuit controlling the function to maintain the size of the slack loop and thus the slack in the desired range).
For claim 14:  Reyner teaches an inline printer paper feed system comprising: a first pair 42, 44 of opposed feed rollers configured to cooperatively rotate and remove linear label stock 200 from an associated roll 22; a second pair of opposed feed rollers 72, 74 disposed after the first pair of opposed feed rollers 42, 44 and configured to cooperatively rotate to advance the label stock 200 received from the first pair of opposed feed rollers 42, 44 (see Fig. 1); a position sensor 150 configured to determine a slackness of label stock between the first pair of opposed feed rollers and the second pair of opposed feed rollers (see Fig. 1, at 210, 212) and a controller configured to selectively control a rotation speed of the first pair of opposed feed rollers in accordance with a determined slackness (column 5, lines 40-62, suitable computer circuit controlling the function to maintain the size of the slack loop and thus the slack in the desired range).
For claims 2, 12 and 15:  Reyner teaches the system of claims 1 and 14, and method of claim 8, wherein the sensor is comprised of a non-contact object sensor (see Fig. 1, see column 4, lines 35-40, acoustic proximity sensor).
For claims 3 and 13:  Reyner teaches the system of claim 2 and method of claim 12, wherein the sensor is further comprised of a reflective object sensor (see column 4, lines 35-40, acoustic sensor is a reflective sensor for sound waves).
For claim 6:  Reyner teaches the system of claim 1.  In the system of Fig. 1 of Reyner, the nip is configured to receive the label stock into the nip with an adhesive surface contacting the idler roller.  This limitation poses no additional requirements on the structure of the system but rather the arrangement and composition of the label stock, but the label stock does not distinguish the claim from the prior art as it is not positively recited and further is a material worked upon which does not limit the apparatus claim to the system.  See MPEP 2115.
For claim 17:  Reyner teaches the system of claim 16 where in the position sensor is configured to determine the slackness by identifying from a phototransistor, light reflected from one or more light emitting diodes (column 1, lines 20-40, light emitting diodes being part of an optical emitter/detector system are also taught as an alternative to the acoustic system depicted).
For claim 18:  Reyner teaches the system of claim 18 wherein the first part of opposed feed rollers is comprised of a drive roller 42 and an idler roller 44.  The idler roller is capable of contacting an adhesive side of an adhesive on a label.  However, the limitations to the label poses no additional requirements on the structure of the system but rather the arrangement and composition of the label stock, but the label stock does not distinguish the claim from the prior art as it is not positively recited and further is a material worked upon which does not limit the apparatus claim to the system.  See MPEP 2115.
For claim 19:  Reyner teaches the system of claim 14 and further teaches that the controller is a microcontroller configured to control one or more motors associated with the drive roller (see column 5, lines 50-62, motors controlled by a control processor being a microcontroller).
For claim 22:  Reyner teaches the system of claim 19 where in the position sensor is configured to determine the slackness by identifying from a phototransistor, light reflected from one or more light emitting diodes (column 1, lines 20-40, light emitting diodes being part of an optical emitter/detector system are also taught as an alternative to the acoustic system depicted).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reyner (US Patent 6,052,144) in view of Tamura et al. (US PG Pub 2011/0034308).
For claim 4:  Reyner teaches all of the limitations of claim 4 except that the first contact surface and the second contact surface are deformable.  However, Tamura et al. teaches providing the feeding rollers for paper as a natural or silicone rubber which is a deformable material (see paragraph 5).  It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the first and second contact surfaces to be of rubber materials taught by Tamura et al. for the purpose of properly gripping and transporting the paper with durable surface.
For claim 5:  The combination of Reyner and Tamura et al. teaches the system of claim 4 and Tamura et al. teaches that wherein the first contact surface is comprised of rubber and wherein the second contact surface is comprised of silicone rubber (see paragraph 5, feed rollers made of silicone rubber, or alternatively natural rubber).
For claim 10:  Reyner teaches all of the limitations of claim 10 except that the first drive roller and idler roller include a rubber surface.  However, Tamura et al. teaches providing the feeding rollers for paper as a natural or silicone rubber which is a deformable material (see paragraph 5).  It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the driving and idler rollers being feed roller to have surfaces of rubber materials taught by Tamura et al. for the purpose of properly gripper and transporting the paper with durable surface.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reyner (US Patent 6,052,144).
For claims 7 and 9:  Reyner teaches all of the limitations of claims 7 and 9, except that it does not specifically teach that the controller is further configured to speed rotation of the drive roller when the slackness is less than a lower threshold level and slow rotation of the drive roller when the slackness is greater than an upper threshold level.  However, operating to perform the controller to speed the drive roller when slackness is lower than a threshold level and slow the rotation of the drive roller when slackness is greater than an upper threshold level is the most straight forward way to control the size of the slack loop to be in the desired range.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to specifically operate the controller to control the roller as described above for the purpose of maintaining the slack loop in the desired size range.
Claims 11 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reyner (US Patent 6,052,144) in view of Fujiwara (US PG Pub 2017/0144459) and Tamura et al. (US PG Pub 2011/0034308).
For claim 15:  Reyner teaches all of the limitations of claims 11 and 15 except that the label stock includes an adhesive side having an exposed adhesive and a non-adhesive and the pair of feed rollers is configured to contact the adhesive side with a surface comprised of silicone rubber.  However, Fujiwara teaches providing a label stock with an adhesive layer (see paragraph 32).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Reyner to provide the label with a heat activated adhesive layer on one side as taught by Fujiwara for the purpose of allowable one device production of sticking labels.  The combination of Reyner and Fujiwara does not teach that the rollers contact the adhesive layer with a surface of silicone rubber.  However, Tamura et al. teaches providing the feeding rollers for paper as a natural or silicone rubber (see paragraph 5).  It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the driving and idler rollers being feed roller to have surfaces of rubber materials taught by Tamura et al. for the purpose of properly gripping and transporting the paper with durable surface.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reyner (US Patent 6,052,144) in view of Lakin et al. (US PG Pub 2014/0225971).
For claim 20:  Reyner teaches all of the limitations of claim 19 except for a stepper motor.  However, Lakin teaches providing a stepper motor to control the tension of a web of substrate material (see paragraph 14, stepper motor controlling tape transfer to maintain tension thereof).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the motor in Reyner to provide the motors as stepper motors as taught by Lakin et al. for the purpose of having a precise control of the tension and slackness in the web substrate.
For claim 21:  The combination of Reyner and Lakin et al. teaches all of the limitations of claim 21, except that it does not specifically teach that the controller is further configured to speed rotation of the drive roller when the slackness is less than a lower threshold level and slow rotation of the drive roller when the slackness is greater than an upper threshold level.  However, operating to perform the controller to speed the drive roller when slackness is lower than a threshold level and slow the rotation of the drive roller when slackness is greater than an upper threshold level is the most straight forward way to control the size of the slack loop to be in the desired range.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to specifically operate the controller to control the roller as described above for the purpose of maintaining the slack loop in the desired size range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853